DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the disposition of the balls with the ball balancer is adjusted” is indefinite because it is unclear what it means for the ball balancer to be adjusted with the disposition of the balls.  For examination purposes, this limitation is interpreted as ”the disposition of the balls within the ball balancer is adjusted.”
Claim 5 recites “the maximum rotational speed in the second spin-drying operation is divided into a first maximum rotational speed and a second maximum rotational speed higher 
Claim 7 recites “the maximum rotational speed in the third spin-drying operation is divided into a first maximum rotational speed and a second maximum rotational speed higher than the first maximum rotational speed” which is not understood.  It is unclear what it means to be a “maximum” speed if there are two different speeds within the maximum speed, and one of them is a higher speed than the other.
The term "large" in claims 8 and 10 is a relative term which renders the claims indefinite.  The term "large" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites “wherein, in the first spin-drying operation, if the change in the amount of eccentricity due to removal of water is large during the rotation of the drum at a rotational speed of the resonance point of the cabinet or lower, the drum is rotated at the rotational speed of the resonance point of the cabinet or lower” is not understood because the “first spin-drying operation” is required by claims 3 and 4 to be in the “main spin-drying operation” which is performed “within an RPM range of above the resonance point of the cabinet.”  It is not understood how the first spin-drying operation can operate at these mutually exclusive speed ranges as claimed.
Claim 9 recites “wherein, in the first spin-drying operation, when a difference between a maximum vibration value within a first set rotational speed range set to the resonance point or 
Claim 11 recites “a period to maintain the rotational speed of the drum within the second set rotational speed range is set to a period during which the same amount of water as an amount of water removed when the drum is rotated with the RPM of above the resonance point of the cabinet is removed” is not understood.  It is unclear what it means to set a period before the resonance point to another period above the resonance point.  It is unclear if these limitations refer to lengths of time being equal.  Claim 11 is also indefinite for similar reasons as claims 9 and 10 since it appears to operate above and below the resonance point, but the claims require one or the other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al.  (US 2012/0151695).
Regarding claims 1, 3, and 4, Jang discloses a method for controlling a spin-drying cycle of a laundry treatment machine, the method comprising: performing a plurality of spin-drying operations by rotating a drum (Figures 3, 4, in particular Figure 4: “First target RPM,” “Second target RPM”) above an adjusted rotational speed range configured to adjust disposition of balls within a ball balancer so as to correspond to a change in an amount of eccentricity (Figures 3, 4: “RPM2”; paragraphs 87-89) and adjusting the disposition of the balls within the ball balancer by rotating the drum within the adjusted rotational speed range, between the respective spin-drying operations (Figures 3, 4; paragraphs 87-89); wherein the spin- drying operations comprise: a preliminary spin-drying operation performed by rotating the drum within a RPM range of a resonance point of a cabinet or lower (Figure 4: S110, s130, s150, and/or portion of 
Regarding claims 5-7, Jang further discloses wherein: the maximum rotational speed in the second spin-drying operation is divided into a first maximum rotational speed and a second maximum rotational speed higher than the first maximum rotational speed (Figure 4: any speed that is lower than another speed after s237, such as the peak between s237 and s239); and in 
Regarding claims 8-10, as best as understood, Jang discloses wherein, in the first spin-drying operation, if the change in the amount of eccentricity due to removal of water is large during the rotation of the drum at a rotational speed of the resonance point of the cabinet or lower, the drum is rotated at the rotational speed of the resonance point of the cabinet or lower (paragraphs 72, 78, 79); wherein, in the first spin-drying operation, when a difference between a maximum vibration value within a first set rotational speed range set to the resonance point or lower, and a maximum vibration value within a second set rotational speed range set to the resonance point or lower, which is higher than the first set rotational speed 
Regarding claim 12, Jang discloses wherein the main spin-drying operation comprises: increasing the rotational speed of the drum to a maximum rotational speed (Figure 4: top of s236); and decreasing the rotational speed of the drum from the maximum rotational speed, wherein the decreasing the rotational speed of the drum comprises a ball disposition maintenance section configured to prevent excessive vibration of the cabinet occurring during a process of decreasing the rotational speed of the drum (deceleration portion of s236).
Regarding claim 15, Jang discloses wherein the preliminary spin-drying operation comprises: increasing a rotational speed of the drum (s110, s130, s150 and/or portion of s210 below the transient point); sensing whether or not vibration occurs at a vibration sensing rotational speed set between the adjusted rotational speed range and a maximum rotational speed in the preliminary spin-drying (paragraphs 61-63, or paragraphs 78-79; also note that the adjusted rotational speed range can be any range in which balls can move; note 310 and 330 which allow free movement of the balls; paragraph 36; also note paragraphs 87-89 which discuss movement of the balls); and increasing the rotational speed of the drum to the 

Regarding claim 2, Jang discloses a method for controlling a spin-drying cycle of a laundry treatment machine, the method comprising: performing a plurality of spin-drying operations by rotating a drum (Figures 3, 4, in particular Figure 4: “First target RPM,” “Second target RPM”) above an adjusted rotational speed range configured to adjust disposition of balls within a ball balancer so as to correspond to a change in an amount of eccentricity (Figures 3, 4: “RPM2”; paragraphs 87-89); and adjusting the disposition of the balls within the ball balancer by rotating the drum within the adjusted rotational speed range, prior to each of the spin-drying operations (Figures 3, 4; paragraphs 87-89).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jang et al.  (US 2012/0151695).
Regarding claim 13, Jang is relied upon as above and further discloses initially adjusting the disposition of the balls within the ball balancer (S110 and/or S130 and S150) and increasing 
Jang does not expressly disclose draining water stored in a tub, prior to the preliminary spin-drying operation; however, Jang discloses the washing machine is used in a washing cycle, rinsing cycle, and spinning cycle, and a PHOSITA would understand that water from the rinsing cycle must be drained in order to spin dry the laundry in the spinning cycle, so it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have draining water stored in a tub, prior to the preliminary spin-drying operation.
Claim 14 is considered to be met by modified Jang as discussed above.  Regarding claim 14, Jang discloses wherein, in the initially adjusting the disposition of the balls within the ball balancer, when the drum is rotated within the adjusted rotational speed range, if vibration of a designated level or above is generated, the rotational speed of the drum is decreased or rotation of the drum is stopped (paragraphs 62-63; see s110, s130, s150).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711